

	

		II

		109th CONGRESS

		2d Session

		S. 2490

		IN THE SENATE OF THE UNITED STATES

		

			April 3, 2006

			Mr. Coleman introduced

			 the following bill; which was read twice and referred to the

			 Committee on Homeland Security and

			 Governmental Affairs

		

		A BILL

		To amend title 5, United States Code, to provide for a

		  real estate stock index investment option under the Thrift Savings

		  Plan.

	

	

		1.Short title

			(a)Short

			 titleThis Act may be cited as the Real Estate Investment Thrift Savings Act of

			 2006.

			2.Real Estate Stock

			 Index Investment Fund

			(a)DefinitionSection

			 8438(a) of title 5, United States Code, is amended—

				(1)in paragraph (9),

			 by striking and at the end;

				(2)in paragraph (10),

			 by striking the period at the end and inserting ; and;

			 and

				(3)by adding at the

			 end the following:

					

						(11)the term

				Real Estate Stock Index Investment Fund means the Real Estate

				Stock Index Investment Fund established under subsection

				(b)(1)(F).

						.

				(b)Establishment

				(1)In

			 generalSection 8438(b)(1) of title 5, United States Code, is

			 amended—

					(A)in subparagraph

			 (D), by striking and at the end;

					(B)in subparagraph (E),

			 by striking the period at the end and inserting ; and;

			 and

					(C)by adding at the

			 end the following:

						

							(F)a

				Real Estate Stock Index Investment Fund as provided in paragraph

				(5).

							.

					(2)Fund

			 requirementsSection 8438(b) of title 5, United States Code, is

			 amended by adding at the end the following:

					

						(5)(A)The Board shall select

				an index which is a commonly recognized index comprised of common stock the

				aggregate market value of which is a reasonably complete representation of the

				United States real estate equity markets.

							(B)The Real Estate Stock Index Investment Fund

				shall be invested in a portfolio designed to replicate the performance of the

				index selected under subparagraph (A). The portfolio shall be designed such

				that, to the extent practicable, the percentage of the Real Estate Stock Index

				Investment Fund that is invested in each stock is the same as the percentage

				determined by dividing the aggregate market value of all shares of that stock

				by the aggregate market value of all shares of all stocks included in such

				index.

							.

				(c)Acknowledgment

			 of riskSection 8439(d) of title 5, United States Code, is

			 amended—

				(1)by striking

			 or the Small Capitalization Stock Index Investment Fund, and

			 inserting the Small Capitalization Stock Index Investment Fund, or the

			 Real Estate Stock Index Investment Fund,; and

				(2)by striking

			 and (10), and inserting (10), and (11),.

				

